         Case: 1:19-cr-00390-DCN Doc #: 7 Filed: 07/08/19 1 of 2. PageID #: 48



                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


UNITED STATES OF AMERICA,                   CASE NO.: 1:19-CR-00390

      Plaintiff,
                                            JUDGE DONALD C. NUGENT
~ vs ~

RAUL TORRES,                                DEFENDANT RAUL TORRES’
                                            UNOPPOSED MOTION FOR
      Defendant.                            PERMISSION TO TRAVEL TO PUERTO
                                            RICO FROM AUGUST 21, 2019
                                            THROUGH AUGUST 29, 2019


         Now comes the Defendant, Raul Torres, by and through his undersigned

counsel, and respectfully requests this Honorable Court issue an Order granting

Defendant permission to travel to Puerto Rico from August 21, 2019 through August 29,

2019, for the following reasons:

         1.    On July 3, 2019, Defendant Torres appeared for an Arraignment and

Change of Plea Hearing related to the Information filed on June 25, 2019.        The

Defendant plead guilty to the Information, waived Indictment, signed a Plea Agreement

and was referred to the Pretrial Services and Probation Department for a Presentence

Investigation Report. An Appearance Bond was entered in the amount of $20,000.00

unsecured and Defendant’s Sentencing Hearing was set for October 9, 2019.

         2.    The Defendant has been compliant with all conditions imposed by the

Government since receiving Assistant United States Prosecuting Attorney Matthew

Cronin’s August 3, 2018 “Target Letter”.
       Case: 1:19-cr-00390-DCN Doc #: 7 Filed: 07/08/19 2 of 2. PageID #: 49



       3.     The Defendant has made arrangements to travel with his immediate

family, if allowed, to Puerto Rico for the purpose of visiting close family members, prior

to the commencement of his prison sentence. (See: Itinerary, Car Rental and AirBNB

confirmations, attached).

       4.     Mr. Torres has previously surrendered his United States Passport.

       5.     Prior to submitting this Motion, defense counsel obtained Assistant United

States Attorney Matthew Cronin’s consent to file this request with no opposition.

       WHEREFORE, for the above reasons, Defendant Raul Torres respectfully

requests this Court issue an Order permitting him to travel to Puerto Rico from August

21, 2019 through August 29, 2019, to vacation with his family prior to his October 9,

2019 Sentencing Hearing and the commencement of his prison sentence.

                                            Respectfully submitted,


                                            /s/ - Michael J. Goldberg
                                            THE GOLDBERG LAW FIRM
                                            BY: MICHAEL J. GOLDBERG
                                            Ohio Reg. No.: 0040839
                                            323 Lakeside Avenue, Suite 450
                                            Cleveland, Ohio 44113
                                            (216) 696-4514 - Telephone
                                            (216) 781-6242 - Facsimile
                                            mjgjd@aol.com - Email
                                            www.michaeljgoldberg.net - Website
                                            Counsel for DEFENDANT RAUL TORRES

                                CERTIFICATE OF SERVICE

       I hereby certify that on this 8th day of July, 2019, a copy of the foregoing has
been filed electronically. Notice of this filing will be sent to all parties by operation of the
Court’s electronic filing system. Parties may access this filing through the Court’s
system.

                                            /s/ - Michael J. Goldberg
                                            MICHAEL J. GOLDBERG, ESQ.



                                               2
